
	

113 HR 1413 IH: SelectUSA Authorization Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1413
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Ruiz introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize appropriations for the SelectUSA Initiative,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SelectUSA Authorization Act of
			 2013.
		2.SelectUSA
			 Initiative definedIn this
			 Act, the term SelectUSA Initiative means the SelectUSA
			 Initiative established by Executive Order 13577 of June 15, 2011.
		3.Authorization of
			 appropriations for the SelectUSA initiativeThere is authorized to be appropriated for
			 the SelectUSA Initiative $17,000,000 for each of fiscal years 2014 through
			 2018.
		4.Reports and
			 notifications to CongressThe
			 Secretary of Commerce shall, not later than December 31 of 2014, 2015, 2016,
			 2017, and 2018, submit to Congress a report on the activities of the SelectUSA
			 Initiative during the preceding fiscal year. Each such report shall include the
			 following:
			(1)The grantees and
			 projects to which assistance was provided under the SelectUSA Initiative during
			 the preceding fiscal year, and the amount and type of assistance provided to
			 each such grantee and project.
			(2)The number of
			 foreign firms that relocated to the United States during the preceding fiscal
			 year as a result of the activities of the SelectUSA Initiative.
			(3)Any findings that are made by the SelectUSA
			 Initiative in conducting its activities and are relevant to promoting the
			 United States as a destination for the location of manufacturing.
			
